NATURADE, INC.

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”), shall be effective as of August 3,
2005 (the “Effective Date”), and is by and between:



  (i)   DOUGLAS WYATT, an individual (“Consultant”), and



  (ii)   NATURADE, INC., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Company is engaged in, among other things, the business described
in Exhibit A attached hereto (the “Business”);

WHEREAS, Consultant has knowledge and experience related to the Services (as
defined below); and

WHEREAS, the Company and Consultant mutually desire to enter into an agreement
whereby Consultant will render services in the area of Consultant’s expertise on
the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

1. Consultant’s Services

(a) Consultant agrees to perform the services as described in Exhibit A (the
“Services”), and as may be mutually amended in writing from time to time by the
parties.

(b) Consistent with this requirement, Consultant may represent, perform services
for, or be employed by such additional persons or companies as Consultant sees
fit, except to the extent doing so causes Consultant to breach Consultant’s
obligations under this Agreement or the Independent Contractor Proprietary
Information and Inventions Agreement (the “PIIA”) attached as Exhibit B, or
creates a conflict of interest.

(c) Consultant shall devote such time as may be reasonably necessary or
appropriate to perform the Services hereunder.

(d) While performing the Services hereunder, Consultant shall:

(i) conduct business with a reasonable standard of professionalism and in a
manner that reflects favorably at all times on the Company;

(ii) avoid deceptive, misleading or unethical practices;

(iii) make no representations, warranties or guarantees to any party with
respect to the Company, and only make statements regarding the Company that are
consistent with the Company’s published literature provided to it;

(iv) not make disparaging remarks regarding the Company;

(v) not engage in any acts or omissions that could reasonably be expected to
damage in any material respect the Company’s reputation;

(vi) comply with all material legal requirements, regulations and good business
practices in all applicable jurisdictions;

(vii) obtain and maintain at its own expense all licenses and government
approvals required to perform its obligations under this Agreement; and

(viii) refrain from appointing, directly or indirectly, any parties that are not
Consultant’s employees to assist Consultant in performing the Services without
providing prior written notice thereof to the Company.

(e) Upon request, Consultant shall provide the Company with written reports of
the activities of Consultant hereunder and the results thereof, and all other
information requested by the Company related thereto.

2. Compensation

As consideration for the services of Consultant hereunder, the Company agrees to
pay Consultant the fees set forth in Exhibit A, issue that number of shares of
common stock of the Company as set forth on Exhibit A.

3. Expenses

The Company agrees to only reimburse Consultant for all pre-approved expenses
reasonably incurred in the performance of the Services upon production of
supporting receipts and documentation. All such pre-approved expenses shall be
paid to Consultant within ten (10) days following Consultant’s submission of an
invoice therefore to the Company. All invoices not submitted within thirty
(30) days following Consultant’s incurrence of the applicable expense shall not
be reimbursed by the Company. Time is of the essence with respect to this
provision.

4. Term of Agreement

(a) This Agreement will become effective on the Effective Date and shall
continue until the termination date set forth in Exhibit A, or as otherwise
terminated as provided herein.

(b) Either party may terminate this Agreement with or without cause at any time
by giving thirty (30) days’ advance written notice of termination to the other
party.

(c) This Agreement shall terminate automatically upon the death of Consultant.

(d) Upon termination of this Agreement, Consultant shall be entitled to all
compensation earned prior to the effective termination date and reimbursement
for all pre-approved expenses incurred and properly invoiced prior to the
effective termination date in accordance with Section 3.

(e) Upon termination of this Agreement, other than a termination by Consultant,
a termination pursuant to Section 4(c) or a termination by the Company pursuant
to Section 5, Consultant shall be entitled to all compensation provided for
herein (even though not earned) from the effective termination date through the
termination date set forth in Exhibit A.

(f) Upon termination of this Agreement:

(i) Consultant shall return to the Company or destroy (at the Company’s option)
and certify such destruction in writing, all information and material relating
to any customer or account of the Company in the possession of Consultant,
including, without limitation, all confidential information, product literature,
advertising, promotional sales aids and other materials supplied to Consultant
by the Company.

(ii) Consultant shall not make any statements or take any actions that harm or
interfere with the Company’s relationship with any accounts or customer.
Further, Consultant shall cease immediately to represent that it is a consultant
to the Company.

(iii) Neither party shall be liable for damages of any kind (including, without
limitation, incidental, consequential or punitive damages) resulting from the
termination of this Agreement.

5. Default

If either party materially defaults in the performance of this Agreement or the
PIIA or materially breaches any of the provisions of this Agreement or the PIIA,
the non-breaching party may terminate this Agreement if the breaching/defaulting
party fails to cure such default or breach within three (3) days of such party’s
receipt of written notice thereof from the non-breaching party. Termination
shall be effective immediately upon receipt of notice, or five (5) days after
mailing of the notice, whichever occurs first.

6. Relationship of the Parties

(a) CONSULTANT SHALL HAVE NO AUTHORITY OR RIGHT TO (AND SHALL NOT) ENTER INTO
ANY AGREEMENT (IN THE NAME OF OR ON BEHALF OF THE COMPANY) BINDING UPON COMPANY.
Only an authorized executive officer of the Company shall have such authority
and right.

(b) Consultant enters into this Agreement as, and shall continue to be, an
independent consultant. In no circumstance shall Consultant look to the Company
as Consultant’s employer, partner, agent, or principal. Neither Consultant nor
any employee of Consultant shall be entitled to any benefits accorded to the
Company’s employees, including workers’ compensation, disability insurance,
retirement plans, or vacation or sick pay.

(c) Consultant, and not the Company, shall be responsible for obtaining, at
Consultant’s expense and in Consultant’s name, disability, workers’
compensation, or other insurance as well as licenses and permits applicable to
Consultant or usual or necessary for Consultant to perform the Services.
Consultant shall maintain professional liability and any other applicable
insurance to cover the Services in such amount and upon such terms as if
customary and appropriate. Consultant shall pay, when and as due, any and all
taxes incurred as a result of Consultant’s compensation, including estimated
taxes and payroll taxes. Consultant indemnifies the Company for any claims,
losses, costs, fees, liabilities, damages, or injuries suffered by the Company
arising from Consultant’s breach of this provision.

(d) Consultant and the Company shall provide to each other upon request any
information reasonably necessary to determine their obligations under this
Agreement, to fulfill the purposes of the Services or to maintain accurate
records.

7. Place and Manner of Work

(a) Consultant understands that the Services must coordinate with the Company’s
established protocols and security requirements and may from time to time need
to be performed at the Company’s premises.

(b) Consultant represents that Consultant has the qualifications and ability to
perform the Services in a professional manner, without the advice, control, or
supervision of the Company. Consultant shall be solely responsible for the
professional performance of the Services.

(c) Consultant shall and does hereby indemnify, defend, and hold harmless the
Company, and the Company’s officers, directors, shareholders and
representatives, from and against any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries, and deficiencies,
including interest, penalties, and reasonable attorneys’ fees and costs, that
the Company may incur or suffer and that result from, or are related to, (i) the
grossly negligent performance of the Services and (ii) any material breach of,
or material failure of Consultant to perform any of, Consultant’s
representations, warranties, and obligations in this Agreement or the PIIA.

(d) The Company shall and does hereby indemnify, defend, and hold harmless
Consultant from and against any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries, and deficiencies,
including interest, penalties, and reasonable attorneys’ fees and costs, that
Consultant may incur or suffer and that result from, or are related to any
material breach of, or material failure of the Company to perform any of, the
Company’s representations, warranties, and obligations in this Agreement.

8. Arbitration

(a) All disputes between Consultant, including any employees of Consultant, and
the Company relating in any way to this Agreement or the Services to be
performed under this Agreement (including, but not limited to, claims for breach
of contract, tort, discrimination, harassment, and any violation of federal or
state law) (“Arbitrable Claims”) shall be resolved by arbitration before a
neutral arbitrator.

(b) The arbitrator shall be selected and the arbitration hearing conducted
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association and shall take place in the county set forth in Exhibit A, unless
otherwise agreed by the parties. Arbitration shall be final and binding upon the
parties and shall be the exclusive remedy for all claims covered by this
arbitration provision. Either party may bring an action in court to compel
arbitration under this Agreement, to enforce an arbitration award or to obtain
temporary injunctive relief pending a judgment based on the arbitration award.
Otherwise, neither party shall initiate or prosecute any lawsuit or
administrative action in any way related to any Arbitrable Claim.

(c) The Federal Arbitration Act shall govern the interpretation and enforcement
of this section, except if any court finds that the Federal Arbitration Act does
not apply, the California Arbitration Act shall govern the interpretation and
enforcement of this section. If any court or arbitrator finds that any term
makes this section unenforceable for any reason, the court or arbitrator shall
have the power to modify such term (or if necessary delete such term) to the
minimum extent necessary to make this section enforceable to the fullest extent
permitted by law.

(d) THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD
TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION, ANY RIGHT TO TRIAL BY JURY
AS TO THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THIS AGREEMENT TO
ARBITRATE.

9. Miscellaneous Provisions

(a) Assignment; Successors and Assigns. Consultant agrees that it will not
assign, delegate, transfer, or otherwise dispose of the Services without the
written consent of the Company. Nothing in this Agreement shall prevent the
consolidation of the Company with, or its merger into, any other corporation, or
the sale by the Company of all or substantially all of its properties or assets,
or the assignment by the Company of this Agreement and the performance of its
obligations hereunder to any successor in interest or any affiliate of the
Company. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective heirs, legal
representatives, successors, and permitted assigns, and shall not benefit any
person or entity other than those enumerated above.

(b) Entire Agreement. The terms of this Agreement (including the Exhibits
hereto) are intended by the parties to be the final expression of their
agreement with respect to the subject matter of this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement, except as
expressly set forth in this Agreement. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement.

(c) Amendments; Waivers. This Agreement shall not be varied, altered, modified,
changed or in any way amended except by an instrument in writing executed by the
parties hereto. The failure of either party to insist on strict compliance with
any of the terms, covenants or conditions of this Agreement by the other party
shall not be deemed a waiver of any term, covenant or condition, nor shall any
waiver or relinquishment of that right or power be deemed a waiver of any other
or subsequent failure.

(d) Severability; Enforcement. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by an
arbitrator or a court of competent jurisdiction to be invalid, unenforceable, or
void, the remainder of this Agreement and such provisions as apply to other
persons, places, and circumstances shall remain in full force and effect, and
such provisions shall be enforced to the fullest extent consistent with
applicable law.

(e) Governing Law. Except as otherwise provided, the validity, interpretation,
enforceability, and performance of this Agreement shall be governed by and
construed in accordance with the law of the State of California, without giving
effect to its law regarding the conflict of laws.

(f) Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit nor against the party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of this Agreement.

(g) Notices. Except as otherwise expressly provided herein, any notice or
payment required or permitted to be given or paid shall be deemed duly given or
paid only if personally delivered or sent by United States mail and shall be
deemed to have been given when personally delivered or two (2) days after having
been deposited in the United States mail, certified mail, return receipt
requested, properly addressed with postage prepaid. All notices or demands shall
be effective only if given in writing. For purposes hereof, the addresses of the
parties hereto (until further notice of a change thereof is given as provided in
this section) shall be at the addresses set forth in Exhibit A.

(h) Headings. The various headings used in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.

(i) Counterparts. This Agreement may be executed in one or more counterparts and
via facsimile, all of which together shall constitute a single agreement.

10. Acknowledgment. The parties acknowledge that (i) they each have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement and have done so to the extent they deem necessary, and (ii) they
each have read and understand this Agreement, are fully aware of its legal
effect, and have entered into it freely based on their own judgment and not on
any promises or representations other than those contained in this Agreement.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the parties have duly executed this Consulting Agreement as
of the Effective Date.

COMPANY:

      NATURADE, INC.    
By:
Name:
Title:
  /s/StephenM.Kasprisin
Stephen M. Kasprisin
CFO
 
   
CONSULTANT:
 

 
 

 
    DOUGLAS WYATT, an individual

 
   
By:/s/
Name:
  Douglas Wyatt
Douglas Wyatt
 
   

2

EXHIBIT A



  I.   Description of the Company’s Business. (Recital A)

Wholesale sales to nutraceutical and health food industry.

     

     

     



  II.   Services to be Performed by Consultant. (§ 1(a))

Consultant shall use Consultant’s best efforts to assist the Company by
providing such consulting services as are reasonably requested by the Company,
for a maximum of 100 hours per year.

To advise and similarly assist the Company in matters relating to the marketing
of new and existing products (including the development of marketing materials),
the production of new and existing products and the formulation of new products
and product ideas.



  III.   Consulting Fees. (§ 2)

$25,000.00 per year

Compensation

Payable: $2,083.33 per month

2,850,000 shares of common stock of the Company to be issued and fully earned as
of the date hereof

Reasonable amount of free product for personal use (not to exceed $100 in value
(based on cost of goods)) per month

             
 
           
Company
Initials        
Consultant
Initials
 
           

3

             
 
           
IV.
  Termination Date. (§ 4(a))  
 

 
     
 


August 3, 2008.



  V.   Place of Arbitration. (§ 9)

County of Orange or Los Angeles, California.

                                  VI.   Address for Notice. (§ 10(g))          
     
   Consultant:

  Douglas Wyatt
               
 
          2301 West Highway 89A, Suite 107                       Sedona, Arizona
86336
                      Fax No.: 928-203-0279
               
   Company:

  Naturade, Inc.
               
 
          14370 Myford Rd, #100                       Irvine, CA 92606
                      Attn: Bill Stewart
                      Fax No.: 714-573-4822
               
 
                    —       —  
         Company

  Consultant
         Initials

  Initials

4

EXHIBIT B

INDEPENDENT CONTRACTOR INFORMATION AND

INVENTIONS AGREEMENT



5